Citation Nr: 1745874	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-50 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of groin injury/right inguinal hernia repair.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for removal of right testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2015 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has not incurred additional disability from the May 2009 right inguinal hernia repair. 

2. The removal of right testicle was a result of the May 2009 right inguinal hernia repair and an event that was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of groin injury/right inguinal hernia repair have not been met. 38 U.S.C.A §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for removal of right testicle due to May 2009 procedure have been met. 38 U.S.C.A §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Section 1151 Claims

The Veteran's claims for compensation under 38 U.S.C.A. § 1151 was filed in May 2015.  The record shows that the Veteran underwent a right inguinal hernia repair procedure in May 2009.  The Veteran underwent a second surgery in April 2010 for treatment of chronic groin pain.  He contends the two surgeries caused severe pain and damaged his right testicle. See Notice of Disagreement dated December 2015.  The Veteran underwent a third procedure in April 2014 to remove his right testicle.  According to him, he is "far more disabled and in constant pain as a result of all of these surgeries." See Statement in Support of Claim dated May 2015.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied. 

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment. See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause. See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent. See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

Review of the medical records immediately prior to the May 2009 procedure shows that the Veteran presented with complaints of intermittent right groin pain with prominent bulge that was very sore at times. See Sacramento VA Medical Center (VAMC) records.  

Pre-operation records reveal that the procedure, methods of treatments, benefits, the risks and the possible complications were fully explained to the patient.  The counseling physician documented that informed consent was obtained.

At a post-operation visit in May 2009, the Veteran reported experiencing some incisional pain.  On examination, the surgeon found wound "healing nicely without infection, hematoma, recurrence" and normal testicle.  His assessment was "good early result". 

At a follow up visit in September 2009, the Veteran reported some persistent right groin discomfort and sporadic pain but denied any recurrent bulges.  On examination, the surgeon found no recurrent hernia, testicle normal, and noted "incision well healed" and that pain was "not uncommon".  He explained that nothing typically is done in the first year.

Treatment records from February 2010 show the Veteran reported pain in groin after activities.  On examination, the surgeon found "well healed right groin incision" with no recurrences and normal testicles.  The examiner again noted that this is "not uncommon" and that "many patients still have pain/numbness in groin after mesh hernia repair."

In a March 2010 visit, the surgeon noted that the Veteran has not improved with all standard conservative measures and discussed the plan for a mesh removal surgery.  The surgeon explained "all risks of surgery including no relief of pain to attempt to get back to a better lifestyle."  He further explained that this approach "could have persistent or worse pain, could get recurrent hernia, could get testicular atrophy/pain."  Informed consent was obtained and mesh removal surgery scheduled for April 2010.

Immediately following the April 2010 mesh removal surgery, the surgeon found the incision healing without infection and no testicular swelling or bulges.  Given the degree of dissection, the surgeon explained that post-operation pain may be more than after the first and the ultimate result may not be known for several months.

Treatment records from March 2010 to April 2010 reveal that the surgeon again explained to the Veteran that groin pain post-operation was common, affecting up to 20 percent of patients and for most, it resolves with time.  Upwards of 2 percent of patients can develop lifelong lifestyle limiting groin pain.  He also remarked, "the etiology of these pains is poorly understood."  He concluded it was reasonable to consider an orchiectomy for the low hanging right testicle causing dragging pain in the groin.  The surgeon again explained that the groin pain may not be alleviated with this procedure.  See Sacramento VAMC records.  

In April 2014, the Veteran underwent an orchiectomy, removal of his right testicle.  One month following his orchiectomy, the Veteran reported ongoing groin pain and swelling.

After the Veteran submitted his 38 U.S.C.A. § 1151 in May 2015, the RO obtained a medical opinion from a VA medical professional, an attending surgeon and professor. 

In October 2015, after thorough review of the Veteran's medical history and records, the VA surgeon concluded that the Veteran's chronic groin pain and the orchiectomy are directly related to his hernia repair.  However, chronic pain is a known risk of inguinal hernia repair and there is no evidence of carelessness, negligence or lack of proper care.  In a well-grounded opinion, the surgeon explained that chronic groin pain occurs in about ten percent of patients and it can be severe enough to require further treatment for about one percent of patients.  He explained that this was an unfortunate outcome for the Veteran because most patients have no problems after an inguinal hernia repair, but some can have chronic pain.  Also, chronic pain can be treated with secondary procedures but some will have residual pain.  He remarked that orchiectomy is "a somewhat desperate measure but is a reasonable option" for treating testicular pain.  See Compensation and Pension Report dated October 2015.  

Regarding the Veteran's 38 U.S.C.A. § 1151 claim for residuals of groin injury/ right inguinal hernia repair, the Board must address the first prong of the analysis, which is to determine whether the Veteran sustained additional disability.  

Upon review of the evidence, the Board finds the preponderance of the evidence is against a finding that the Veteran incurred additional disability as a result of his May 2009 right inguinal hernia repair.  In so finding, the Board compares the VA treatment records immediately before and after the May 2009 procedure which clearly demonstrates good early results with the wound healing nicely.  There was no recurrent hernia found.  Medical records from September 2009 also document there was only "some persistent right groin discomfort" and "sporadic pain" following the surgery with no recurrent bulges.  The incision was again noted to have healed well.  

The Board also assigns significant value to the staff surgeon's consultation notes from both surgeries addressing the Veteran's complaints of groin pain.  The surgeon consistently explained that groin pain post-operation was common, affecting up to 20 percent of patients.  The medical evidence of record also shows that the possible risks, to include persistent or worse pain, were in fact fully explained to the Veteran.  He was informed of the reasonable and foreseeable possibility prior to the May 2009 and April 2010 surgeries. 38 C.F.R. § 3.361(d) (2016).

As noted above, the October 2015 VA surgeon opined that chronic pain is a known risk of inguinal hernia repair which occurs in about ten percent of patients.  The medical evidence of record taken together clearly support the Board's conclusion that there is no additional disability resulting from the May 2009 right inguinal hernia repair.    

The Board recognizes the Veteran's credible assertions that he continues to have pain after the right inguinal hernia repair, as such complaints of pain are well-documented throughout the record.  However, to the extent that the Veteran asserts suffering additional disability, a determination that is medical in nature and cannot be based on lay observation alone, the Board finds are not competent medical evidence.  As the Veteran has not shown he is qualified through education, training, or experience to offer a medical opinion, his lay opinions as to whether he incurred additional disability due to the May 2009 procedure are not competent. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Consequently, the Veteran's assertions do not constitute competent medical evidence in this case and therefore has no probative value.  

As such, without a finding of additional disability, the Board concludes that compensation under 38 U.S.C.A. § 1151 for residuals of groin injury/ right inguinal hernia repair is not warranted and the claim must be denied.

With respect to compensation for the removal of right testicle, although unclear whether orchiectomy qualifies as an additional disability, for purposes of this issue, the Board finds that such further treatment qualifies as an additional disability in the Veteran's case.  However, the Veteran's claim under 38 U.S.C.A. § 1151 still requires that actual and proximate causation elements be met.

In this regard, the Board finds the October 2015 medical opinion, read as a whole, adequate in finding that the removal of right testicle was a direct result of the May 2009 hernia repair and an event that was not reasonably foreseeable. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012).  The 2015 VA surgeon explained that in one percent of patients, chronic groin pain after inguinal hernia repair can be severe enough to require further treatment.  The record demonstrates that the Veteran exhausted all standard conservative measures with no improvement and agreed to an approach of right testicle removal to improve his testicular pain.  In this unfortunate case, according to the 2015 attending surgeon, orchiectomy was an appropriate and reasonable option. See Compensation and Pension Report dated October 2015.     

Thus, the Board finds that orchiectomy was directly related to the May 2009 right inguinal hernia repair and proximately due to an event not reasonably foreseeable.  Accordingly, compensation under 38 U.S.C.A. § 1151 for the removal of right testicle is warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of groin injury/ right inguinal hernia repair is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for removal of right testicle due to the May 2009 right inguinal hernia repair is granted. 



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


